DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 20090058860) in view of Zhou et al. (US 20090195656). 

As to claim 1, Fong discloses a computer-implemented method for generating visual feedback based on a textual representation ([0052]: visual representation of text), comprising: 
obtaining and processing a textual representation ([0052]: text input, [0055]: textual input); 
identifying at least one textual feature of the textual representation ([0052]: creates and displayed a meaningful visual representation consistent with the real world, or the desires of the user, [0056]); 
assigning at least one feature value to the at least one textual feature ([0055], [0060]); 
generating visual feedback based on the textual representation ([0052]: visual representation of text), 
wherein the generated visual feedback comprises at least one visual feature corresponding to the at least one textual feature ([0052]: creates and displayed a meaningful visual representation consistent with the real world, or the desires of the user based on user’s text, [0056]).  
Fong does not expressly teach the at least one visual feature is amplified based on the at least one feature value assigned to the at least one textual feature. 
Zhou teaches wherein the at least one visual feature is amplified based on the at least one feature value assigned to the at least one textual feature (Fig. 5(52), [0025]: hand written "3 green cars", i.e., the user specified 3 cars by writing the word “cars” only once and assigned value is 3. The system displays three green cars in image 52, and the user didn’t write “car” three times. This is interpreted as “one visual feature is amplified”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fong’s method of displaying visual feature based on user’s text input by adapting Zhou’s idea of enhancing (amplifying) visual feature in order to provide user more flexibility. 

As to claim 2, Fong (as modified by Zhou) teach the method of claim 1, wherein the textual representation comprises text and/or handwriting motion data for a process of handwriting text (Fong: [0052]: text input, [0055]: textual input). 
As to claim 3, Fong (as modified by Zhou) teach the method of claim 1, wherein text is semantically and/or linguistically interpretable with respect to at least one communication language (Fong: [0043]). 
As to claim 4, Fong (as modified by Zhou) teach the method of claim 1, wherein generating visual feedback based on the textual representation comprises querying a database of image primitives and corresponding tags so as to retrieve an image primitive for the at least one textual feature whose tag matches the at least one textual feature, thereby defining a visual feature corresponding to the at least one textual feature (Fong: [0056]: tag). 
As to claim 5, Fong (as modified by Zhou) teach the method of claim 1, wherein generating visual feedback based on the textual representation comprises synthesizing, and parametrizing, a plurality of image primitives in an image, in an animated image or in a video according to a plurality of textual features (Fong: [0048], [0089] – [0090]: animated). 
As to claim 6, Fong (as modified by Zhou) teach the method of claim 1, wherein generating visual feedback based on the textual representation comprises providing a standard text representation to a generative adversarial network pre-trained and configured to generate an image or a video based on the standard text representation, thereby generating at least one visual feature corresponding to the textual representation (Fong: [0056], [0059]); 
wherein processing the textual representation comprises applying an input processing algorithm configured to convert the textual representation to the standard text representation (Fong: [0081]). 
As to claim 7, Fong (as modified by Zhou) teach the method of claim 1, wherein amplification of the at least one visual feature based on the at least one feature value assigned to the at least one textual feature comprises applying an amplification weight algorithm configured to compute at least one amplification weight for the at least one visual feature, thereby generating an amplification weight vector (AWV) (Zhou: [0044]: C-SVC type vector). 
As to claim 8, Fong (as modified by Zhou) teach the method of claim 1, wherein the generated visual feedback is displayed on a graphical user interface configured to receive a user interaction (Fong: [0052]: visual representation of text). 
As to claim 9, Fong discloses a system for generating visual feedback based on a textual representation ([0052]: visual representation of text), comprising: 
a processing subsystem (Fig. 1) configured: 
to identify at least one textual feature of the textual representation ([0052]: creates and displayed a meaningful visual representation consistent with the real world, or the desires of the user, [0056]) and; 
to generate visual feedback based on the textual representation ([0052]: visual representation of text); 
a graphical user output configured to display the generated visual feedback to the user of the system ([0052]: displayed to the user); and 
wherein the visual feedback generated based on the textual representation comprises at least one visual feature corresponding to the at least one textual feature ([0052]: creates and displayed a meaningful visual representation consistent with the real world, or the desires of the user based on user’s text, [0056]). 
Fong does not explicitly teach a capturing subsystem configured to capture the textual representation provided by a user of the system.  
Zhou teaches a capturing subsystem (Fig. 1(32): camera) configured to capture the textual representation provided by a user of the system ([0025]: hand written "3 green cars" and the system displays three green cars in image 52).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fong’s system by incorporating Zhou’s idea of including a capturing subsystem (camera) to capture the textual representation provided by a user in order to improve user’s interaction capability.  

As to claim 10, Fong (as modified by Zhou) teach the system of claim 9, wherein the textual representation comprises text and/or handwriting motion data for a process of handwriting text (Fong: [0052]: text input, [0055]: textual input). 
As to claim 11, Fong (as modified by Zhou) teach the system of claim 9, wherein the capturing subsystem comprises a touchpad, a touch screen, or a graphics tablet (Fong: [0044] – [0045], Zhou: [0027]: writing tablet, touch screen). 
As to claim 12, Fong (as modified by Zhou) teach the system of claim 9, wherein the capturing subsystem is integrated in a writing utensil, particularly, in a ballpoint pen, a fountain pen, a felt-tip pen, a brush, a pencil, or a digital pen (Zhou: [0030]: pens, brushes, and etc.). 
As to claim 13, Fong (as modified by Zhou) teach the system of claim 12, wherein the capturing subsystem comprises a motion sensor module configured to capture handwriting motion data comprising one or more of speed, acceleration, and direction of the writing utensil when being used by the user to write text by hand (Fong: [0044]: handwriting, [0045], Zhou: [0025], [0030]). 
As to claim 14, Fong (as modified by Zhou) teach the system of claim 9, wherein the capturing is further configured to capture a time series of textual representations provided by a user of the system, particularly as writing progresses (Fong: [0048], Zhou: [0033], [0039]). 
As to claim 15, Fong (as modified by Zhou) teach the system of claim 9, wherein the system or the capturing subsystem or the processing subsystem is configured to run an input processing algorithm configured to generate a standard text representation of the at least one captured textual representation (Fong: [0056], [0059]). 
As to claim 16, Fong (as modified by Zhou) teach the method of claim 6, wherein the standard text representation comprises one or more of text in terms of a string of characters, text in terms of a vector graphic or bitmap, text progression in terms of a digital video, or handwriting motion data (Fong: [0044]: handwriting, [0045], Zhou: [0032]). 
As to claim 17, Fong (as modified by Zhou) teach the method of claim 6, wherein converting the textual representation to the standard text representation comprises reproducing a text based on corresponding handwriting motion data, thus generating a string and/or an image of the text and/or generating a video of text progression (Zhou: [0033]). 
As to claim 18, Fong (as modified by Zhou) teach the system of claim 13, wherein the motion sensor module is configured to capture handwriting motion data comprising one or more of speed, acceleration, and direction of the writing utensil when being used by the user to write text by hand (Fong: [0044]: handwriting, [0045], Zhou: [0027]: handwriting detection, [0037]). 
As to claim 19, Fong (as modified by Zhou) teach the system of claim 13, wherein capturing the textual representation provided by the user comprises capturing handwriting motion data of the writing utensil when being used by the user to write text by hand (Fong: [0044]: handwriting, [0045], Zhou: [0025], [0030]). 
As to claim 20, Fong (as modified by Zhou) teach the system of claim 9, wherein the capturing subsystem comprises at least one camera (Zhou: Fig. 1(32): camera). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628